Citation Nr: 0818471	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD) currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for bilateral high 
frequency sensorineural hearing loss, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board must note that since July 2003 the veteran's 
ratings have been increased.  It is noted, however, that 
although a March 2005 rating decision increased the 
evaluation of the veteran's PTSD to 30 percent disabling and 
assigned an increased rating of 10 percent disabling for 
bilateral high frequency sensorineural hearing loss; inasmuch 
as higher evaluations are available for these conditions and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claims for increased ratings for PTSD 
and hearing loss remain viable on appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

It is further noted that the July 2007 Informal Hearing 
Presentation on behalf of the veteran includes the assertion 
that the AOJ (Agency of Original Jurisdiction) should 
formalize the veteran's informal claim for service connection 
for left ear hearing loss which was presented by the 
September 2004 report of VA examination.  However, inasmuch 
as service connection for bilateral high frequency 
sensorineural hearing loss was granted by the March 2005 
rating decision, service connection for left ear hearing loss 
has been established and a formal claim for this disorder is 
not warranted.

Finally, it is noted that the Board remanded the claims in 
September 2007 to obtain updated VA examinations since the 
veteran asserted that his conditions had worsened.  

The VA examinations have been completed and the matters are 
properly before the Board for adjudication.


FINDINGS OF FACT

1.  The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships

2.  The veteran's hearing loss disability is manifested by a 
puretone threshold average of no more than 38 decibels in the 
right ear with speech recognition of 82 percent, and a 
puretone threshold average of no more than 30 decibels in the 
left ear with speech recognition of 94 percent.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for PTSD greater than 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 
(DC) 9411 (2007).

2.  The criteria for a higher rating for bilateral hearing 
loss greater than 10 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.1-
4.7, 4.21, 4.85, 4.86, DC 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

I.  PTSD

The veteran's PTSD is evaluated as 30 percent disabling under 
DC 9411.  38 C.F.R.  § 4.130.  The veteran's PTSD has been 
evaluated under the general rating formula for mental 
disorders.  

Under these criteria, a 50 percent rating is warranted by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Ed. (DSM-IV) at 32).  A GAF score of 51-60 
indicates moderate symptoms (e. g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e. 
g. few friends, conflicts with peers or co-workers).  A score 
of between 61 and 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships (emphasis in original).  DSM-IV at 32; 38 
C.F.R. § 4.125. DSM-IV at 32; 38 C.F.R. § 4.125. 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

The veteran was afforded a VA examination in November 2007.  
The veteran reported that he has worked for the same employer 
for 34 years as a building and maintenance manager, providing 
evidence against this claim in the sense that it clearly 
indicates the ability to maintain gainful employment. 

The veteran reported that he occasionally wakes in the middle 
of the night with thoughts of Vietnam.  He has nightmares 
once every few weeks.  Darkness in combination with cool 
temperatures makes him anxious, nervous and shaky.

The veteran expressed discomfort with his Vietnamese and 
Russian coworkers, and indicated that he avoids them.  
However, he stated that he does not miss work because it 
keeps his mind off Vietnam.

The veteran reported that he occasionally hears voices and 
sees people that are not there.  The examiner noted that the 
veteran is not suicidal, homicidal, or paranoid.  The veteran 
reported avoidance behavior and startle response to loud 
sounds.  He also indicated that he has guilt feelings and 
survival guilt.

The veteran stated that since Vietnam he has avoided hunting 
and entering wooded areas.  However, the veteran indicated 
that he goes to church and participates in annual mission 
trips.

The examiner stated that the veteran's PTSD is chronic, 
continuous, and of moderate degree, and further stated that 
since the last VA examination the veteran's social 
functioning has not deteriorated as he continues to socialize 
with family and friends, providing more evidence against this 
claim.

The examiner noted no abnormalities with thought process 
and/or communication.  He was calm, cooperative, and goal 
directed with speech.  He also had good eye contact, 
appropriate affect, and good mood.  The diagnosis was PTSD, 
chronic continuous of moderate degree with a GAF score of 70.

Based upon the VA examination, the Board finds that it weighs 
against a higher disability rating as it fails to show 
occupational and social impairment with reduced reliability 
and productivity.

The veteran had another VA examination in September 2004.  He 
indicated that he works 40 hours a week plus overtime, 
commutes 21 miles to work, enjoys woodworking, and serves as 
the chairman of ushers at his church.  He stated that he 
stays busy building things.

The examiner noted that the veteran's movements and speech 
were normal and that he was oriented to time and place.  The 
veteran had a bland affect, did not express suicidal or 
violent ideation, or show illogical or delusional thought 
process.  His insight was good and his memory for recent and 
remote events was good.  

The examiner diagnosed him with PTSD, chronic occupational 
problem.  The GAF was 55.  He noted that the veteran seemed 
to be having some difficulty at work which is attributed to 
pressures of the job.  The examiner also noted that the 
veteran had moderate social and industrial dysfunction 
manifest by the GAF of 55.

In July 2003, the veteran had another VA examination.  The 
examiner noted that the veteran was anxious and exhibited 
mild psychomotor agitation with moving around in his chair 
excessively.  His speech was spontaneous and slightly 
overproductive with mild circumstantiality.  Affect was 
anxious and tense when recounting his experiences, otherwise 
affect was appropriate.  He expressed no loosening of 
associations or flight of ideas, denied paranoid, suicidal 
and homicidal ideations.  The veteran did express some mild 
auditory and visual hallucinations involving Vietnam, but his 
judgement and impulse control were fair.

The examiner diagnosed the veteran with chronic PTSD and 
assigned a GAF score of 55.  The impression was PTSD, 
moderately disabling due to frequent episodes of hyperarousal 
with panic attacks, continual hypervigilance, and the level 
of his anxiety.  The veteran remained able to work and go 
places with his wife; however, he does not go out without her 
and does not go out with friends.

Based upon the evidence, the Board finds that the veteran's 
symptoms warrant a rating no greater than 30 percent.  None 
of the VA examiners found that the veteran had occupational 
and social impairment with reduced reliability and 
productivity with symptoms such (for example) as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

This finding does not suggest that the veteran does not have 
some problems with his PTSD, simply that his current problems 
do not meet the requirement of a higher evaluation.  The 
veteran continues to work full time and for the most part, he 
gets along with his co-workers.  He also regularly attends 
church services and participates in church missions.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 50 percent rating, as his symptoms do 
not cause occupational and social impairment with reduced 
reliability and productivity.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence against this claim.  38 
C.F.R. § 4.3.  The Board finds that the post-service medical 
record, as a whole, provides evidence against a finding that 
the veteran meets a greater rating criteria for PTSD.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater 30 percent for PTSD.  38 C.F.R.  § 4.3. 

II.  Hearing Loss

The veteran's bilateral hearing loss is evaluated as 10 
percent disabling under Diagnostic Code (DC) 6100.  38 C.F.R. 
§ 4.85 (2007).  The basis for evaluating defective hearing is 
the impairment of auditory acuity as measured by puretone 
threshold averages within the range of 1000 to 4000 Hertz and 
speech discrimination using the Maryland CNC word recognition 
test.  38 C.F.R. § 4.85 (2007).  Puretone threshold averages 
are derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation, which is then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under 
these criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in November 2007.  Pure tone thresholds 
for the right ear, in decibels, were 15, 15, 60, and 60, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The 
veteran's right ear hearing acuity measured a puretone 
threshold average of 38 decibels with speech recognition of 
82 percent.  This corresponds to a numeric designation of 
"III" under Table VI.  38 C.F.R. § 4.85.  Pure tone 
thresholds for the left ear, in decibels, were 10, 20, 35 and 
55, at 1000, 2000, 3000, and 4000 Hertz, respectively.  His 
left ear hearing acuity measured a puretone threshold average 
of 30 decibels with speech recognition of 94 percent.  This 
corresponds to a numeric designation of "I" under Table VI.  
Id.  These combined numeric designations result in a rating 
of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Table VII.  Accordingly, the Board finds that the evidence of 
record preponderates against a rating greater than 10 percent 
for bilateral sensorineural hearing loss.

The veteran was afforded a VA audiology examination in 
September 2004.  Pure tone thresholds for the right ear, in 
decibels, were 10, 10, 55, and 60, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The veteran's right ear hearing 
acuity measured a puretone threshold average of 34 decibels 
with speech recognition of 72 percent.  This corresponds to a 
numeric designation of "IV" under Table VI.  38 C.F.R. § 
4.85.  Pure tone thresholds for the left ear, in decibels, 
were 5, 10, 20 and 50, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  His left ear hearing acuity measured a 
puretone threshold average of 21 decibels with speech 
recognition of 82 percent.  This corresponds to a numeric 
designation of "III" under Table VI.  Id.  These combined 
numeric designations result in a rating of 10 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  As the 
veteran is currently rated at 10 percent, the Board finds 
that the evidence of record preponderates against a rating 
greater than 10 percent for bilateral sensorineural hearing 
loss.

Briefly, an exam conducted in June 2003 indicated that the 
veteran's right ear hearing acuity measured a puretone 
threshold average of 31.1 decibels with speech recognition of 
96 percent, for a numeric designation of "I" under Table 
VI.  38 C.F.R. § 4.85.  His left ear hearing acuity measured 
a puretone threshold average of 20 decibels with speech 
recognition of 96 percent for a numeric designation of "I" 
under Table VI.  Id.  These combined numeric designations 
result in a rating of 0 percent under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII.  The Board finds that the 
evidence of record preponderates against a rating greater 
than 10 percent for bilateral sensorineural hearing loss.

Simply stated, the requirements of a higher evaluation are 
not met.  The November 2007 examination shows that the 
veteran's hearing has improved since his September 2004 exam, 
clearly indicating that a higher evaluation is not warranted. 

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2007).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in either ear.  See 38 C.F.R. § 4.86(a) (2007).  
Additionally, his puretone threshold in either ear is not 70 
decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b) 
(2007).  

The Board has considered the veteran's statements regarding 
his bilateral hearing loss disability, but notes that the 
most probative evidence concerning the level of severity 
consists of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  There is no doubt to be 
resolved in his favor.



III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in October 2007 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  The veteran was also informed 
of evidence and types of evidence required for an increased 
rating and of the criteria for the assignment of effective 
dates and disability ratings.  Vazquez-Flores, 22 Vet. App. 
37. 

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in January 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted a lay statement 
from his sister.  The veteran was afforded VA medical 
examinations in November 2007, September 2004, June 2003, and 
July 2003.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.

Entitlement to a rating in excess of 10 percent for bilateral 
sensorineural hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


